Citation Nr: 0511435	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-33 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for right upper 
extremity condition (claimed as right hand and right arm).  

2.  Entitlement to service connection for a left upper 
extremity condition (claimed as left hand and left arm).  

3.  Entitlement to service connection for a low back 
condition.  

4.  Entitlement to service connection for peripheral 
neuropathy, right lower extremity (claimed as pain in feet 
and legs).  

5.  Entitlement to service connection for peripheral 
neuropathy, left lower extremity (claimed as pain in feet and 
legs).  


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from December 
1943 to April 1946.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO).  
In that decision the RO denied entitlement to service 
connection for right upper extremity condition (claimed as 
right hand and right arm), a left upper extremity condition 
(claimed as left arm and left hand), a low back condition, 
peripheral neuropathy of the right lower extremity (claimed 
as pain in feet and legs), and peripheral neuropathy of the 
left lower extremity (claimed as pain in feet and legs).  The 
veteran perfected an appeal for the denial of service 
connection for these conditions.  

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  See 38 USCA 7107(a); 38 CFR 
20.900(c) (2003). 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The preponderance of the evidence of record does not 
establish an etiological relationship between a current right 
upper extremity disability and service.  

3.  The preponderance of the evidence of record does not 
establish an etiological relationship between a current left 
upper extremity condition and service.  

4.  The preponderance of the evidence reveals that the 
veteran did not suffer from a low back disability during 
service or arthritis within one year following discharge from 
service.

5.  The preponderance of the evidence of record does not 
establish an etiological relationship between the veteran's 
current peripheral neuropathy of the right lower extremity 
and service, nor was it shown within one year following 
discharge from service.  

6.  The preponderance of the evidence of record does not 
establish an etiological relationship between the veteran's 
current peripheral neuropathy of the left lower extremity and 
service, nor was it shown within one year following discharge 
from service.  


CONCLUSIONS OF LAW

1.  A right upper extremity disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).

2.  A left upper extremity disability was not incurred in or 
aggravated by service or by a service-connected disability.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

3.  A low back disability was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

4.  Peripheral neuropathy of the right lower extremity was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2004).

5.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, in a letter dated April 2001, prior to the 
decision on appeal, VA specifically notified the veteran of 
the evidence needed to substantiate his service connection 
claims.  The RO also provided notice to the veteran regarding 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence in his possession.  In November 2001 the veteran 
indicated that he wished for the case to be decided based on 
the medical evidence on record.    

In addition, in the September 2003 statement of the case 
(SOC) the RO explained the basis for the denial of his 
service connection claims and outlined the applicable 
criteria necessary to grant service connection.  In November 
2003 the RO again notified the veteran of the evidence needed 
to substantiate his service connection claims.  In December 
2003 the veteran indicated he had not further evidence and 
requested that his case be decided on the evidence of record.   
The Board finds, therefore, that VA has fulfilled its 
obligation to inform him of the evidence needed to 
substantiate his claims.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.   

Here, the evidence associated with the veteran's claims file 
includes available service medical records, and post-service 
medical records and examination reports.  The veteran has not 
alluded to the existence of any other evidence that is 
relevant to his claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of his 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368; 38 C.F.R. §3.159(c).  


Factual Background 

The veteran's service medical records from January 1944 to 
May 1944 are negative for any treatment or complaints related 
to the arms, hands, legs, or low back.  

In May 2001 and June 2002 letters the veteran asserted that 
he was drafted into the Army and was sent to Normandy Beach 
in June 1944 until the war ended in 1945.  While in service 
he reported unloading cargo ships, performing heavy lifting, 
sleeping out in the open, not having hot water, and wearing 
damp and wet clothes.  He reported that his health is 
presently gone, he cannot walk very well, and falls down all 
the time.  

In conjunction with a nonservice connected pension claim, the 
veteran underwent a VA medical examination in February 1977.  
He indicated that he had been experiencing pain in 
practically every part of his body since 1974.  He stated 
that his fingers swelled and became painful, and that he had 
pain in his lumbar spine.  On physical examination he stood 
erect and walked with a normal gait and carriage. There was 
no visible swelling of the joints of the hands or feet.  
There was markedly diminished grip strength in the hands, but 
the examiner found this was due to poor effort.  Movements of 
the shoulders, elbows and wrists were unrestricted and 
without pain.  There was some limitation of flexion of the 
lumbar spine due to pain.  X-rays of the hands, feet and 
knees were normal.  X-ray of the lumbar spine revealed slight 
arthritis. 

The veteran's treatment records from January 1991 to July 
1992 indicate he complained of chronic right shoulder pain 
that traveled to his right hand.  Physical examination 
revealed no tenderness of the shoulder.  A January 1991 X-ray 
revealed scattered degenerative changes of the right hand.  

The veteran's VA medical records from July 1993 to January 
1999 are silent for treatment or complaints regarding the 
hands, arms, low back, legs or feet.  These records do note 
the veteran was treated for diabetes.

The veteran's outpatient treatment records dating from  
February 2001 to March 2002 note the veteran complaining of 
pain in his back that radiates up and down, pain and swelling 
in his knees and feet, and pain in his wrists.  A February 
2001 
X-ray of the lumbar spine revealed narrowing of L3-L4, L4-L5, 
and L5-S1, and a probable old compression fracture of the 
inferior border of L3.  A May 2001 MRI revealed degenerative 
changes, with moderately severe central spinal canal and 
bilateral foraminal stenosis at the L3/L4 level.  A July 2001 
entry noted a complaint of polyarthralgia for more than 20 
years in hands, toes, knees, and ankles, as well as low back 
pain.  A subsequent note revealed a finding of neuropathy 
secondary to diabetes mellitus.  August 2001 nerve conduction 
velocity studies revealed axonal sensory-motor peripheral 
neuropathy and a chronic right L4 radiculopathy.    

In December 2001 the veteran was treated at the VA diabetic 
clinic.  He complained of painful tingling in his lower 
extremities.  The diagnoses included degenerative joint 
disease, spinal stenosis, peripheral neuropathy, and 
radiculopathy.  
 

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis or an organic 
disease of the nervous system becomes manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§  3.307, 
3.309 (2003).  


The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz at 1365.


Analysis

The veteran does not describe a specific injury that occurred 
while he was in service.  He claims that his bilateral upper 
extremity disorder, his low back condition, and his bilateral 
foot and leg disorder were caused by his duties unloading 
cargo ships, performing heavy lifting, sleeping out in the 
open, not having hot water, and wearing damp and wet clothes.

The veteran's assertions that his activities in service 
caused his claimed disabilities are not probative of the 
etiology of his present disorders.  When the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized training and 
knowledge are competent to render such an opinion.  See 
Routen v. Brown, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 
525 U.S. 962 (1998) (although the veteran is competent to 
provide evidence of observable symptomatology, his statement 
regarding etiology is not probative because he is not 
competent to provide such evidence); see also Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Here, nothing on file shows that the 
veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  
Consequently, his contentions cannot constitute competent 
medical evidence.  

In this case, none of the medical evidence links any 
disability of the upper extremities, the diagnosed arthritis 
and stenosis in his lower back, or his peripheral neuropathy 
to his military service.  Further, the veteran has not 
reported that his claimed conditions were manifest in 
service, and there is no evidence of arthritis or neuropathy 
within his first post-service year.  In fact, the first 
evidence of joint complaints was on the February 1977 VA 
examination, 31 years after his discharge.  At that 
examination, he indicated his joint pain began in 1974  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal 
medical finding at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim).  With respect to peripheral neuropathy, 
that condition was not diagnosed until 2001, approximately 55 
years after he was discharged from service, and it was 
attributed to his diabetes.

As the veteran's separation documents listed battles and 
campaigns as Normandy and Northern France, consideration has 
been given to the applicability of 38 U.S.C.A. § 1154(b), 
which pertains to veterans who engaged in combat.  However, 
the veteran has not claimed that he sustained injuries as a 
result of combat.  Regardless, section 1154(b) only serves to 
lighten the evidentiary requirement for showing service 
incurrence of an injury or disease; it does not lighten the 
evidentiary requirements for competent evidence demonstrating 
present disability or a nexus between present disability and 
some remote injury or disease of active service.  See Cohen 
(Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) ("[s]ection 
1154(b) provides a factual basis upon which a determination 
can be made that a particular disease or injury was incurred 
or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition"). Thus, in the absence of competent medical 
evidence linking his currently claimed conditions to service, 
there is no basis on which service connection can be 
established.

In summary, the first evidence of complaints of or treatment 
for his claimed conditions was 28 years or more years after 
his discharge from service, and there is no competent medical 
evidence linking, or even suggesting a link, between his 
current disabilities and service.  Based on these findings 
and following a full review of the record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claims for entitlement to service connection 
for a bilateral upper extremity condition, a low back 
condition, and peripheral neuropathy of the lower 
extremities.  


ORDER

Entitlement to service connection for right upper extremity 
condition is denied.  

Entitlement to service connection for a left upper extremity 
condition is denied.

Entitlement to service connection for a low back condition is 
denied.  

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity is denied. 

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity is denied.  



___________________________________________
KATHY A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


